Title: From John Adams to Rufus King, 22 January 1786
From: Adams, John
To: King, Rufus


     
      Sir
      Grosvenor Square Jan. 22. 1786
     
     Yesterday I was honoured with your Letters of the 4. and 10. Decr.— The Act of Congress respecting the British Consul General, is wise, and well guarded: Nevertheless I think that We Should not be So inattentive to Ettiquette, as to omit a Proposition for Sending a Minister Plenipotentiary. We give up, a Point, by receiving a Consul in return for a Minister, which, although it may appear of little Consequence in America, is really of some Weight among our own People, and of much more in Europe. Republicks, have in all Ages been quite as attentive to the respect due to their Ambassadors as crowned Heads. Holland, Venice and Genoa, are at this day more Studious of this, than any Kings in Europe, whose Dominions are not larger.
     The last publick Entry and Audience of Ambassadors in this Country was insisted on by the Republick of Genoa at the Accession of his present Majesty: and I conjecture that the true Reason why We have no Answer from Venice and Genoa is that they think Ettiquette required that We should have Sent Ministers to them or at least that Congress should have written a Letter to them, announcing their Independence and desire to live in Amity.
     I See with Pleasure that the States are advancing towards Unanimity, in Commercial Regulations. They may depend upon it they have no other Resource. They will be obliged to come into it, and the sooner the better. The Stocks are mounted up, and Mr Pitt is about adopting a Plan of Dr Price, for a sinking Fund. This will prove an Illusion, but its Brillancy will dazzle this People.
     Your Picture of the Prosperity of our Country, its Agriculture and Fisheries is a charming one. The Acts of Mass. for encouraging the Whale Trade, and the Alterations of their navigation Act, I hope will have good Effects. inclosed are Some Letters from the Marquis De la Fayette and Mr Barrett which I pray you to send to some Friend in Boston as I have not time to copy them.— Surely We need not want a Markett for Oil.
     Will you please to present my affectionate Respects to Mr Hancock and your other Colleagues. I am extreamly sorry that the

senate of Massachusetts had less Magnanimity than the House. What Reasons they could have against the Return of the Refugees I cannot comprehend.— at home they would be impotent, abroad they are mischievous. The News of the Vote of the House had apparently an happy Effect here. In the Vindication of the Principles of Right, and of great Interests We should be as decided as Fate: but angry Passions and especially personall Resentments We should Sacrifice like Men. great Questions should never be perplexed with unnecessary little ones.— a generous sailor would never puzzle himself to save a Keg of Rum, when he ought to exert himself to save the ship, altho a Hingham farmer is reported to have once done it—
     Mr Pitt intends to pay the Tories their Losses and dismiss them. They will then be obliged to go to Canada or Nova scotia, unless they can return to the states, which many of them desire. Why We should continue them Spightful and troublesome, when they might be made quiet and harmless I dont know.
     I have not received from Mr Jay, the Commission you or Mr Gerry mentioned, as Consul General. I wish that Congress had been pleased rather to have appointed Coll Smith.— However When my Authority arrives I shall do the best I can.— I promise myself much from your future Correspondence, as I have recd much Pleasure & Information from the past. With great / Esteem, yours
     
      John Adams
     
    